Exhibit 10.4
SALE RIGHTS AGREEMENT
 
This SALE RIGHTS AGREEMENT (this “Agreement”) dated as of July 19, 2011, is
entered into by and between Quepasa Corporation, a Nevada corporation (the
“Parent”), each of the persons listed on Schedule I hereto who is a signatory
hereto and Insider Guides, Inc., a Delaware corporation (the “Company”), for the
benefit of each of the persons listed on Schedule I hereto who is not a
signatory hereto.
 
A.           The Parent, IG Acquisition Company, a Delaware corporation and
wholly-owned subsidiary of the Parent (“Merger Sub”), and the Company are
parties to that certain Agreement and Plan of Merger dated as of even date
herewith (the “Merger Agreement”) pursuant to which the Company has agreed to
merge with and into the Merger Sub (the “Merger”) and the Affiliates of the
Company listed on Schedule I hereto will have the right to receive shares of
Parent’s common stock (the “Common Stock”) in accordance with the terms and
conditions set forth therein;
 
B.           The Parent’s, the Company’s and the Merger Sub’s respective
obligations under the Merger Agreement are conditioned upon the execution and
delivery of this Agreement;
 
C.           In connection with the Merger, the Parent intends to file a
registration statement on Form S-4 (the “Form S-4”) to register the shares of
Common Stock to be issued in connection with the Merger; and


D.           In connection with the merger of the Company with and into the
Merger Sub, the Parent desires to grant to certain former holders of Company
securities certain sale rights with respect to the stock of the Parent held by
them.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows.
 
ARTICLE I.
DEFINITIONS
 
Section 1.1.            Definitions.  For purposes of this Agreement:
 
(a)           “Affiliate” means (i) with respect to any specified Person that is
not a natural Person, any other Person that, directly or indirectly through one
or more intermediaries, Controls, is Controlled by, or is under common Control
with, such specified Person, and (ii) with respect to any natural Person, any
family member of such natural Person. The term “Control” shall mean, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, either through the
ownership of voting securities or by contract.
 
 
1

--------------------------------------------------------------------------------

 
 
 
(b)           “Closing Date” means the date of the closing under the Merger
Agreement.


 
(c)           “Exchange Act” means the Securities and Exchange Act of 1934, as
amended.
 
(d)           “Holder” means a Person that (i) held at least 0.75% of the
Company’s common stock (including common stock equivalents) on a fully-diluted
basis immediately prior to the closing under the Merger Agreement, (ii) is a
party to this Agreement or listed on Schedule I hereto (or a permitted
transferee under Section 2.5 hereof) and (iii) owns Registrable Securities
 
(e)           “Participating Holders” means Holders participating, or electing
to participate, in an offering of Registrable Securities.
 
(f)           “Person” means any individual, firm, corporation, company,
partnership, trust, incorporated or unincorporated association, limited
liability company, joint venture, joint stock company, government (or an agency
or political subdivision thereof) or other entity of any kind, and shall include
any successor (by merger or otherwise) of any such entity.


(g)           “Registrable Securities” shall mean (i) shares of Common Stock
issued pursuant to the Merger Agreement, (ii) any Common Stock issued pursuant
to options granted in connection with the transactions contemplated by the
Merger Agreement, and (iii) any Common Stock issued as a dividend or other
distribution with respect to or in exchange for or in replacement of the shares
referenced in (i) or (ii) above.


(h)           “Registration Expenses” shall mean all expenses incurred by the
Parent in complying its registration obligations hereunder, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Parent, reasonable fees and disbursements (not
to exceed twenty-five thousand dollars ($25,000) per registration) of a single
special counsel for the Holders, blue sky fees and expenses and the expense of
any special audits incident to or required by any such registration.
 
(i)           “Registration Statement” shall mean any Registration Statement of
the Parent filed with the SEC on an appropriate form pursuant to the Securities
Act which covers any of the shares of Common Stock and any other Registrable
Securities pursuant to the provisions of this Agreement and all amendments and
supplements to any such Registration Statement, including post-effective
amendments, in each case including the prospectus contained therein, all
exhibits thereto and all materials incorporated by reference therein.


(j)           “SEC” or “Commission” means the United States Securities and
Exchange Commission.
 
(k)           “Securities Act” means the Securities Act of 1933, as amended.
 
 
2

--------------------------------------------------------------------------------

 
 
(l)           “Selling Expenses” shall mean all underwriting discounts and
selling commissions applicable to the sale.
 
(m)           “Underwritten Offering” means an underwritten public offering of
Common Stock.
 
ARTICLE II.
SALE RIGHTS.
 
 
Section 2.1.            Participation.
 
(a)           At any time or from time-to-time (prior to the time with respect
to any Holder as the rights of such Holder under this Agreement may be
terminated pursuant to Section 2.4), if Parent at any time proposes to (i) file
a Registration Statement (including a secondary registration) with respect to
any offering and sale of its Common Stock for its own account or for the account
of any shareholder who holds its securities (other than (A) a registration on
Form S-4 or S-8 or any successor form to such forms, (B) a registration of
securities solely relating to an offering and sale to employees, directors or
consultants of Parent pursuant to any employee stock plan or other employee
benefit plan arrangement, (C) a registration of debt securities, or (D) solely
for security holders who have registration rights as of the date of this
Agreement (and solely to the extent they have such rights); provided that, this
exception shall not apply to an Underwritten Offering, or (ii) engage in or
arrange a private offering and sale of its Common Stock, for its own account and
for the account of any shareholder who holds its securities (each, a “Parent
Sale”); then, as expeditiously as reasonably practicable (but in no event less
than twenty (20) days prior to the proposed date of filing such Registration
Statement or proposed closing of the private offering and sale (as applicable),
Parent shall give written notice (the “Sale Rights Notice”) of such proposed
filing or sale to all Holders of Registrable Securities, and such notice shall
offer the Holders of such Registrable Securities the opportunity to participate
in such sale by selling such number of Registrable Securities as each such
Holder may request in writing (a “Sale Right”); provided, however, that, the
Registrable Securities included in each Parent Sale, in the aggregate, shall not
exceed thirty percent (30%) of all the securities proposed to be sold in the
applicable Parent Sale and if Participating Holders have requested the inclusion
of Registrable Securities in the Parent Sale that would exceed such thirty
percent (30%) limitation, then the number of Registrable Securities to be
included in the Parent Sale shall be reduced, pro rata based on the number of
securities requested to be included by each Participating Holder.  Subject to
Section 2.1(d) below, Parent shall include in Parent Sale all such Registrable
Securities which are properly requested to be included therein within fifteen
(15) days after the Sale Rights Notice is given to such Holders.  Solely with
respect to this Article II, if at any time after giving a Sale Rights Notice and
prior to (i) the effective date of the Registration Statement filed in
connection with such Parent Sale or (ii) the closing of a private Parent Sale,
Parent shall determine for any reason not to complete or to delay the Parent
Sale, Parent may, at its election, give written notice of such determination to
each Holder of Registrable Securities and,
 
 
3

--------------------------------------------------------------------------------

 
 
(i)      in the case of a determination not to conduct a Parent Sale, shall be
relieved of its obligation to include any Registrable Securities in connection
with such Parent Sale, and
 
(ii)      in the case of a determination to delay a Parent Sale, shall be
permitted to delay including any Registrable Securities in connection with such
Parent Sale for the same period as the delay in selling such other securities;
provided, however, that any such delay shall not alter, modify or amend any of
the terms, conditions, restrictions and limitations set forth in this Article
II.
 
(b)           Underwritten Offering.  In the event the Parent Sale for which
Parent gives a Sale Rights Notice is for an Underwritten Offering, each Holder
making a request for its Registrable Securities to be included in such Parent
Sale must, and Parent shall make such arrangements with the underwriters so that
each such Holder may, participate in such Underwritten Offering on the same
terms as Parent and other Persons selling Common Stock in such Underwritten
Offering; provided, however, that no Holder shall be required to make any
representation or warranty to Parent, other than with respect to authority to
enter into the agreements in connection with such Underwritten Offering, its
title to the Registrable Securities and with respect to any written information
provided by the Holder to Parent expressly for inclusion in the registration
statement. In the case of any Underwritten Offering, Parent and/or all Holders
distributing their securities through such an underwriting shall enter into an
underwriting agreement in customary form with the representative(s) of the
underwriter(s) selected for such an underwriting.
 
(c)           Withdrawal.  Each Holder making a request to exercise a Sale Right
pursuant to this Article II shall be permitted to withdraw all or part of such
Holder’s Registrable Securities from such exercise of a Sale Right at any time
prior to effectiveness of the applicable Registration Statement.
 
(d)           Priority of Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of securities included in a
registration informs the Holders of Registrable Securities sought to be included
in such registration in writing (an “Incidental Cutback Notice”) that, in its or
their opinion, the total amount or kind of securities which such Holders and any
other Persons intend to include in such offering exceeds the number which can be
sold in such offering without being likely to adversely affect the price, timing
or distribution of the class of the securities offered or the market for the
class of securities offered or for the Common Stock, then Parent shall include
in such registration only the number of Registrable Securities which, in the
good faith opinion of such underwriter can be included without having such an
adverse effect, selected in the following order:
 
(i)      subject to the proviso to clause (ii) below, first, the securities, if
any, being sold by Parent;
 
(ii)      second, the Registrable Securities, if any, requested to be included
by the Holders pursuant to this Article II and securities being sold by any
other Person(s), allocated pro rata based on the number of securities requested
to be included by each Holder or Person prior to its receipt of the Incidental
Cutback Notice; provided that, the Registrable Securities being sold by the
Holders shall not, in the aggregate, be reduced to less than thirty percent
(30%) of the total number of securities to be sold in such offering.
 
 
4

--------------------------------------------------------------------------------

 


Section 2.2.            Additional Information.  Parent  may require each
selling Holder of Registrable Securities to furnish to Parent such information
regarding the distribution of such Registrable Securities and such other
customary information relating to such Holder and its ownership of the
applicable Registrable Securities as Parent may from time to time reasonably
request and as shall be reasonably required in connection with any Parent Sale.
Each Holder of Registrable Securities agrees to furnish such information to
Parent and to reasonably cooperate with Parent as necessary to enable Parent to
comply with the provisions of this Agreement. Parent shall have the right to
exclude from the applicable Parent Sale any Holder that does not comply with the
preceding sentence.


Section 2.3.            No Inconsistent Agreements.  Parent will not enter into,
and is not currently a party to, any agreement which is inconsistent with the
rights granted to the Holders of Registrable Securities by this
Agreement.  Parent shall not grant to any current or future shareholder any
rights to register shares of Common Stock under the Securities Act or any
applicable state securities laws which are superior to the rights granted to the
Holders under this Agreement without the prior written consent of the Holders
holding a majority of the outstanding Registrable Securities.


Section 2.4.            Termination of Sale Rights.  The right of any Holder to
request inclusion in any Parent Sale shall terminate on the earlier of (i) the
date on which all Registrable Securities held by such Holder have been sold or
(ii) the two-year anniversary of the Closing Date.  This Agreement shall
terminate in the event of a Change of Control of Parent after which Parent is no
longer subject to the requirements of the Exchange Act.  For purposes of this
Agreement, “Change of Control” shall mean the acquisition of 50% of more of
Parent by means of a merger, stock purchase transaction or otherwise.


Section 2.5.            Transfer of Sale Rights.  The rights of a Holder
hereunder may be transferred or assigned in connection with a transfer of
Registrable Securities to (i) any Affiliate of a Holder, (ii) any subsidiary,
parent, partner, retired partner, limited partner, stockholder or member of a
Holder or (iii) any family member of a Holder or trust for the benefit of any
Holder or any family member of a Holder.  Notwithstanding the foregoing, such
rights may only be transferred or assigned provided that all of the following
additional conditions are satisfied:  (a) such transfer or assignment is
effected in accordance with applicable securities laws; (b) such transferee or
assignee agrees in writing to become subject to the terms of this Agreement; and
(c) the Parent is given written notice by such Holder of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned.


           Section 2.6                  Obligations of the Parent.  Whenever
required to effect the registration of any Registrable Securities, the Parent
shall, as expeditiously as reasonably possible:
 
(a)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use all reasonable efforts to cause
such registration statement to become effective, and, upon the request of the
Holders of a majority of the Registrable Securities registered thereunder, keep
such registration statement effective until the Holders have completed the
distribution related thereto.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above.
 
(c)           Furnish to the Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them.
 
(d)           Use its reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders;
provided that the Parent shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.
 
(e)           In the event of any Underwritten Offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter(s) of such offering.  Each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.
 
(f)           Notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing. The Parent will use reasonable efforts to amend or supplement such
prospectus in order to cause such prospectus not to include any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing.
 
(g)           Use its reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through in an Underwritten Offering, (i) an opinion,
dated as of such date, of the counsel representing the Parent for the purposes
of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and (ii) a letter, dated as of such date, from the independent certified
public accountants of the Parent, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering addressed to the underwriters.
 
           Section 2.7                  Indemnification.  In the event any
Registrable Securities are included in a registration statement pursuant to this
Agreement:
 
 
6

--------------------------------------------------------------------------------

 
 
(a)           To the extent permitted by law, the Parent will indemnify and hold
harmless each Holder, the partners, members, officers and directors of each
Holder, any underwriter (as defined in the Securities Act) for such Holder and
each person, if any, who controls such Holder or underwriter within the meaning
of the Securities Act or the Exchange Act, against any losses, claims, damages,
or liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any of the following statements, omissions or violations
(collectively, a “Violation”) by the Parent: (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement or
incorporated reference therein, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Parent of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such registration statement; and the
Parent will reimburse each such Holder, partner, member, officer, director,
underwriter or controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided however, that the indemnity
agreement contained in this Section 2.7(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Parent, which consent shall
not be unreasonably withheld, nor shall the Parent be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, member, officer, director,
underwriter or controlling person of such Holder.
 
(b)           To the extent permitted by law, each Holder will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration qualifications or compliance is being effected, indemnify and hold
harmless the Parent, each of its directors, its officers and each person, if
any, who controls the Parent within the meaning of the Securities Act, any
underwriter and any other Holder selling securities under such registration
statement or any of such other Holder’s partners, directors or officers or any
person who controls such Holder, against any losses, claims, damages or
liabilities (joint or several) to which the Parent or any such director,
officer, controlling person, underwriter or other such Holder, or partner,
director, officer or controlling person of such other Holder may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereto) arise out of or are based upon any of the following statements: (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement or incorporated reference therein, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Parent of the Securities Act  (collectively, a “Holder Violation”), in each case
to the extent (and only to the extent) that such Holder Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder under an instrument duly executed by such Holder and stated to be
specifically for use in connection with such registration; and each such Holder
will reimburse any legal or other expenses reasonably incurred by the Parent or
any such director, officer, controlling person, underwriter or other Holder, or
partner, officer, director or controlling person of such other Holder in
connection with investigating or defending any such loss, claim, damage,
liability or action if it is judicially determined that there was such a Holder
Violation; provided, however, that the indemnity agreement contained in this
Section 2.7(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Holder, which consent shall not be unreasonably withheld;
provided further, that in no event shall any indemnity under this
Section 2.7(b), when taken together with any contribution under Section 2.7(d),
exceed the net proceeds from the offering received by such Holder.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by an indemnified party under this
Section 2.7 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.7, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses thereof to
be paid by the indemnifying party, if representation of such indemnified party
by the counsel retained by the indemnifying party would be inappropriate due to
actual or potential differing interests between such indemnified party and any
other party represented by such counsel in such proceeding.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Section 2.7 to the extent, and
only to the extent, prejudicial to its ability to defend such action, but the
omission so to deliver written notice to the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Section 2.7.
 
(d)           If the indemnification provided for in this Section 2.7 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) or Holder Violation(s) that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder hereunder, taken together with amounts paid in indemnity pursuant to
Section 2.7(b) above, exceed the net proceeds from the offering received by such
Holder.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           The obligations of the Parent and Holders under this Section 2.7
shall survive completion of any offering of Registrable Securities in a
registration statement and, with respect to liability arising from an offering
to which this Section 2.7 would apply that is covered by a registration filed
before termination of this Agreement, such termination.  No indemnifying party,
in the defense of any such claim or litigation, shall, except with the consent
of each indemnified party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.
 
Section 2.8             Expenses of Registration.  All Registration Expenses
incurred in connection with any registration, qualification or compliance
pursuant to this Agreement herein shall be borne by the Parent.  All Selling
Expenses incurred in connection with any registrations hereunder, shall be borne
by the Holders of the securities so registered pro rata on the basis of the
number of shares so registered.
 
Section 2.9             Rule 144 Reporting. With a view to making available to
the Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Parent agrees to use its best efforts to:
 
(a)           Make and keep public information available, as those terms are
understood and defined in SEC Rule 144 or any similar or analogous rule
promulgated under the Securities Act;
 
(b)           File with the SEC, in a timely manner, all reports and other
documents required of the Parent under the Exchange Act; and
 
(c)           So long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request:  a written statement by the Parent as to its
compliance with the reporting requirements of said Rule 144 of the Securities
Act, and of the Exchange Act (at any time after it has become subject to such
reporting requirements); a copy of the most recent annual or quarterly report of
the Parent filed with the Commission; and such other reports and documents as a
Holder may reasonably request in connection with availing itself of any rule or
regulation of the SEC allowing it to sell any such securities without
registration.
 
ARTICLE III.
GENERAL PROVISIONS
 
Section 3.1.            Entire Agreement.  This Agreement, together with the
schedules hereto and any certificates, documents, instruments and writings that
are delivered pursuant hereto, constitutes the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.
 
Section 3.2.           Assignment; Binding Effect.  No party may assign either
this Agreement or any of its rights, interests or obligations hereunder without
the prior written approval of the other parties.  All of the terms, agreements,
covenants, representations, warranties and conditions of this Agreement are
binding upon, and inure to the benefit of and are enforceable by, the parties
and their respective successors and permitted assigns, whether so expressed or
not.  Without limiting the generality of the foregoing, all representations,
covenants and agreements of Parent hereunder shall inure to the benefit of, and
may be enforced by, any and all Holders.  Nothing in this Agreement shall create
or be deemed to create any third-party beneficiary rights in any Person not a
party to this Agreement except for the Holders  as provided above.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.3.            Notices.  All notices and other communications hereunder
shall be in writing and shall be delivered personally by overnight courier or
similar means or sent by facsimile with written confirmation of receipt, to the
parties at the addresses specified below or at such other address for a party as
shall be specified by like notice.  Any such notice shall be effective upon
receipt, if personally delivered or on the next business day following
transmittal if sent by confirmed facsimile.  Notices, including oral notices,
shall be delivered as follows):
 

 
If to Company or any Person
Insider Guides, Inc.
 
Listed on Schedule I hereto:
280 Union Square Drive
   
New Hope, PA 18938
   
Telephone: (215) 862-1162
   
Facsimile: (215) 862-1655
   
Attention: Mr. Geoff Cook
       
With a copy to:
SNR Denton US LLP
   
Two World Financial Center
   
225 Liberty Street
   
New York, NY 10281-2699
   
Telephone: 212-768-6700
   
Facsimile: 212-768-6800
   
Attention: Lisa A. Weiss
             
If to Parent, or Merger Sub, to:
Quepasa Corporation
   
324 Datura Street, Suite 114
   
West Palm Beach, FL 33401
   
Telephone: 561-366-1249
   
Facsimile: 561-651-9984
   
Attention: John Abbott
       
With a copy to:
Bradley Arant Boult Cummings LLP
   
1600 Division Street, Suite 700
   
Nashville, TN 37203
   
Telephone: 615-252-2388
   
Facsimile: 615-252-6388
   
Attention: Jeffrey S. Buschmann

 
Section 3.4.            Specific Performance; Remedies.  Each party acknowledges
and agrees that the other parties would be damaged irreparably if any provision
of this Agreement were not performed in accordance with its specific terms or
were otherwise breached.  Accordingly, the parties will be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its provisions in any
action or proceeding instituted in any court of the United States or any state
thereof having jurisdiction over the parties and the matter, in addition to any
other remedy to which they may be entitled, at law or in equity.  Except as
expressly provided herein, the rights, obligations and remedies created by this
Agreement are cumulative and in addition to any other rights, obligations or
remedies otherwise available at law or in equity. Except as expressly provided
herein, nothing herein will be considered an election of remedies.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.5.            Submission to Jurisdiction.  Any action, suit or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall only be brought in any federal court located in the State of
Delaware or any Delaware state court, and each party consents to the exclusive
jurisdiction and venue of such courts (and of the appropriate appellate courts
therefrom) in any such action, suit or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such, action, suit or proceeding in any such
court or that any such action, suit or proceeding brought in any such court has
been brought in an inconvenient forum.  Process in any such action, suit or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.  Without limiting the foregoing,
service of process on such party as provided in Section 3.3 shall be deemed
effective service of process on such party.
 
Section 3.6.            Governing Law.  This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice of law principles.
 
Section 3.7.            Headings.  The article and section headings contained in
this Agreement are inserted for convenience only and will not affect in any way
the meaning or interpretation of this Agreement.
 
Section 3.8.            Amendments.  This Agreement may not be amended or
modified without the written consent of the Parent and prior to the Effective
Time (as defined in the Merger Agreement), the Company or following the
Effective Time, Holders of at least a majority of the Registrable Securities.
 
Section 3.9.            Extensions; Waivers.  Any party may, for itself only,
(a) extend the time for the performance of any of the obligations of any other
party under this Agreement, (b) waive any inaccuracies in the representations
and warranties of any other party contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any of the agreements or
conditions for the benefit of such party contained herein.  Any such extension
or waiver will be valid only if set forth in a writing signed by the party to be
bound thereby.  No waiver by any party of any default, misrepresentation or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent such occurrence.  Neither the failure nor any
delay on the part of any party to exercise any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy preclude any other or further exercise of the
same or of any other right or remedy.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.10.          Severability.  The provisions of this Agreement will be
deemed severable and the invalidity or unenforceability of any provision will
not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Agreement, as applied to any party or to
any circumstance, is judicially determined not to be enforceable in accordance
with its terms, the parties agree that the court judicially making such
determination may modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its modified form, such provision will then be enforceable and
will be enforced.
 
Section 3.11.          Counterparts; Effectiveness.  This Agreement may be
executed in two or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.  This
Agreement will become effective when one or more counterparts have been signed
by each of the parties and delivered to the other parties.  For purposes of
determining whether a party has signed this Agreement or any document
contemplated hereby or any amendment or waiver hereof, only a handwritten
original signature on a paper document or a facsimile copy of such a handwritten
original signature shall constitute a signature, notwithstanding any law
relating to or enabling the creation, execution or delivery of any contract or
signature by electronic means.
 
Section 3.12.          Construction.  This Agreement has been freely and fairly
negotiated among the parties.  If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement.  Any reference to any law will be deemed also to refer to such law as
amended and all rules and regulations promulgated thereunder, unless the context
requires otherwise.  The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
parties intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party has breached any covenant
contained herein in any respect, the fact that there exists another covenant
relating to the same subject matter (regardless of the relative levels of
specificity) which the party has not breached will not detract from or mitigate
the fact that the party is in breach of the first covenant.
 
[Signature Page Follows]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Sale Rights Agreement
as of the date first above written.
 
QUEPASA CORPORATION
 
By:
/s/ John Abbott
Name:
John Abbott
Title:
Chief Executive Officer
 
IG ACQUISITION COMPANY
 
By:
/s/ John Abbott
Name:
John Abbott
Title:
Chief Executive Officer

 
INSIDER GUIDES, INC.
 
By:
/s/ Geoff Cook
Name:
Geoff Cook
Title:
Chief Executive Officer

 
Signature Page to Sale Rights Agreement
 
13

--------------------------------------------------------------------------------

 
 

 
/s/ Geoff Cook
 
Geoff Cook
   


Signature Page to Sale Rights Agreement

 
14

--------------------------------------------------------------------------------

 
 

 
/s/ Terry O. Herndon
 
Terry O. Herndon
   


Signature Page to Sale Rights Agreement

 
15

--------------------------------------------------------------------------------

 
 

 
/s/ Eva S. Herndon
 
Eva S. Herndon
   


Signature Page to Sale Rights Agreement

 
16

--------------------------------------------------------------------------------

 
 

 NORWEST VENTURE PARTNERS    
By:
/s/ Kurt Betcher
Name:
Name: Kurt Betcher
Title:
Title: Administrative Partner / CFO

 
Signature Page to Sale Rights Agreement
 
17

--------------------------------------------------------------------------------

 
 

U.S. VENTURE PARTNERS IX, L.P.  
By: Presidio Management Group IX, L.L.C.
its: General Partner
 
By 
/s/ Paul Matteucci
Name:
Paul Matteucci
Title:
Managing Member
   

 
Signature Page to Sale Rights Agreement
 
18

--------------------------------------------------------------------------------

 
 

FIRST ROUND CAPITAL 2006 LP   By: First Round Management 2006 LLC, its General
Partner
 
By 
/s/ Joshua Kopelman
Name:
Joshua Kopelman
Title:
Managing Member
   

 
Signature Page to Sale Rights Agreement
 
19

--------------------------------------------------------------------------------

 


 

FIRST ROUND CAPITAL 2006 ANNEX FUND LP   By: First Round Management 2006 LLC,
its General Partner
 
By 
/s/ Joshua Kopelman
Name:
Joshua Kopelman
Title:
Managing Member
   

 
Signature Page to Sale Rights Agreement
 
20

--------------------------------------------------------------------------------

 
 

  /s/ Spencer Rhodes
 
Spencer Rhodes    


Signature Page to Sale Rights Agreement

